UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RUBIN PERALTA, JUNIOR RODRIGUEZ, and SANTO
 MARTE,

                           Plaintiffs,                                  1:19-cv-01948-MKV

                           -against-                                   NOTICE OF STATUS
                                                                         CONFERENCE
 CHRISTIAN SHANKLIN,
                                                                       USDC SDNY
                           Defendant.                                  DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC #:
MARY KAY VYSKOCIL, United States District Judge:                       DATE FILED: 3/10/2020

        The Court directs counsel for all parties to appear at a Status Conference on April 7,

2020 at 10:00AM in Courtroom 18C of the Daniel Patrick Moynihan Courthouse, 500 Pearl

Street, New York, New York.

       Counsel are further directed to submit a joint status letter. The documents should be filed

on ECF and sent to this Court via email one week prior to the conference date. The status letter

may not exceed 6 pages and must include the following:

       1. A brief statement of the nature of the case, the principal claims and defenses, and the

           major legal and factual issues that are most important to resolving the case;

       2. A brief statement by the plaintiff, or by the defendant in removed cases, as to the

           basis of subject matter jurisdiction and venue, and a brief statement by each other

           party as to the presence or absence of subject matter jurisdiction and venue.

           Statements shall include citations to relevant statutes. In cases invoking the Court’s

           diversity jurisdiction, the parties should state both the place of incorporation and the

           principal place of business of any party that is a corporation, and the citizenship of all

           members, shareholders, partners, and/or trustees of any party that is a partnership,

           limited partnership, limited liability company, or trust;
       3. A statement of procedural posture, including

               a. A brief description of any (i) motions that have been made and decided, (ii)

                  motions that any party seeks or intends to file, including the principal legal

                  and other grounds in support of and opposition to the motion, (iii) pending

                  motions and (iv) other applications that are expected to be made at the

                  conference;

               b. A brief description of any discovery that has already taken place, and a brief

                  description of any discovery that the parties intend to take in the future; and

               c. A statement describing the status of any settlement discussions and whether

                  the parties would like a settlement conference; and

       4. Any other information the parties believe may assist the Court in resolving the action.

       Any request for an extension or adjournment shall be made by letter filed on ECF and

must be received at least 48 hours before the deadline or conference.



SO ORDERED.
                                                     _________________________________
Date: March 10, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge




                                                 2
